Citation Nr: 0925773	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected disability death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1941 to December 
1941.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that the appellant's 
income was above the maximum level allowable for VA death 
pension benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1989; the appellant - his 
surviving spouse, filed a claim for nonservice-connected 
death pension benefits in August 2005.  

2.  The appellant's annualized countable income minus 
unreimbursed medical expenses exceeds the maximum annual 
income for death pension benefits for a surviving spouse.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
death pension benefits.  38 U.S.C.A. §§ 1541, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.  

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-
time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  The appellant's 
claim was received in August 2005.  Effective in December 
2004, the income limit for a spouse without a dependent child 
was $6,814.  Successive years are as follows: effective in 
December 2005, $7,094; effective in December 2006, $7,329; 
effective in December 2007, $7,498; and effective in December 
2008, $7,933.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR. 38 C.F.R. 
§ 3.272.  Effective in December 2004, five percent of the 
MAPR was $340.  Subsequent to that, five percent is as 
follows: effective in December 2005, $354; effective in 
December 2006, $366; effective in December 2007, $375; and 
effective in December 2008, $397.  

The appellant's reported income for 2005 included $11,714 
($976.20 x 12) from Social Security Pension and $3984 ($332 x 
12) pension from Chrysler.  The appellant's total income for 
2005 was $15,698.  The appellant's reported income from 
Social Security Pension in 2006 was $12,186 ($1015.50 x 12), 
plus $3984 pension from Chrysler, for a total income of 
$16,170 in 2006.  The appellant has not provided VA with any 
information regarding her income for the years 2007, 2008 or 
2009.  

As set forth above, a surviving spouse without dependents 
cannot receive death pension benefits if her income exceeds a 
specified annual level.  Because the appellant's income 
exceeded the statutory limit in each of the years from 2005 
to the present, she is not entitled to VA death pension 
benefits.  Assuming that there was no increase in the 
appellant's Social Security Pension for the years 2007, 2008 
and 2009, her annual income for each year would still exceed 
the maximum level 

In reaching this decision, the Board has considered that the 
appellant reported that she had approximately $1,000 in 
unreimbursed medical expenses a year.  Unreimbursed medical 
expenses in excess of five percent of the maximum income rate 
allowable may be excluded from an individual's income.  38 
C.F.R. § 3.272(g)(1)(iii) (2008).  Since the appellant's 
income (even with the subtraction of medical expenses) 
exceeded the statutory limit during the period in question, 
she is not entitled to VA nonservice-connected death pension 
benefits.  38 C.F.R. § 3.273.  

The governing criteria in this regard are explicit: if an 
appellant's annual countable income exceeds the maximum 
annual income limitations for death pension benefits, with 
consideration of specific exclusions, such as unreimbursed 
medical expenses, entitlement to such benefits may not be 
established.  In this case, the law specifically prohibits 
the payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.  
The Board has carefully reviewed her arguments to the effect 
that she is nonetheless entitled to death pension benefits 
based on the Veteran's service and her current economic 
status.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the Veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.  


ORDER

Entitlement to non-service-connected death pension is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


